EXHIBIT The following is a list of all of the Company’s subsidiaries, regardless of the materiality of their operations. Each of these subsidiaries is included in the Company’s Consolidated Financial Statements for the period ending December 31, Subsidiary State of Organization D/B/A Acuity Health Solutions, Inc. Florida None Airport Holdings, LLC New Jersey None Byfield Drug, Inc. Massachusetts None Care Continuum, Inc. Kentucky None CFI New Jersey, Inc. New Jersey None Chesapeake Infusion, Inc. Florida None ConnectYourCare Company, LLC Delaware None ConnectYourCare, LLC Maryland None Corporate Pharmacy Services – ES 1, LLC Delaware None CuraScript, Inc. Delaware CuraScript SP Specialty Pharmacy CuraScript PBM Services, Inc. Delaware CuraScript CuraScript Infusion Pharmacy, Inc. Kentucky CuraScript IP Infusion Pharmacy Custom Medical Products, Inc. Florida None Diversified NY IPA, Inc. New York None Diversified Pharmaceutical Services (Puerto Rico), Inc. Puerto Rico None Diversified Pharmaceutical Services, Inc. Minnesota None ESI Canada Ontario, Canada None ESI Claims, Inc. Delaware None ESI Enterprises, LLC Delaware None ESI-GP Canada, ULC Nova Scotia, Canada None ESI-GP Holdings, Inc. Delaware None ESI Mail Pharmacy Service, Inc. Delaware None ESI Partnership Delaware None ESI Realty, LLC New Jersey None ESI Resources, Inc. Minnesota None Express Scripts Canada Co. Nova Scotia, Canada None Express Scripts Canada Holding, Co. Delaware None Express Scripts Insurance Company Arizona None Express Scripts Pharmaceutical Procurement, LLC Delaware None Express Scripts Sales Development Co. Delaware None Express Scripts Senior Care, Inc. Delaware None Express Scripts Senior Care Holdings, Inc. Delaware None Express Scripts Specialty Distribution Services, Inc. Delaware None Express Scripts Utilization Management Co. Delaware None Freco, Inc. Florida None Freedom Service Company, LLC Florida None Healthbridge, Inc. Delaware None Healthbridge Reimbursement and Product Support, Inc. Massachusetts None iBIOLogic, Inc. Delaware None Intecare Pharmacies, Ltd. Ontario, Canada None IVTx, Inc. Delaware None KEW Corp. Delaware None Lynnfield Compounding Center, Inc. Florida Freedom FP Fertility Pharmacy Lynnfield Drug, Inc. Florida Freedom Fertility Pharmacy Matrix GPO, LLC Indiana None National Prescription Administrators, Inc. New Jersey NPA NPA of New York IPA, Inc. New York None PHF, Inc. Nevada None PHRC, Inc. Nevada None Phoenix Marketing Group, LLC Delaware Phoenix Priorityhealthcare.com, Inc. Florida None Priority Healthcare Corporation Indiana None Priority Healthcare Corporation West Nevada None Priority Healthcare Distribution, Inc. Florida CuraScript SD Specialty Distribution Priority Healthcare Pharmacy, Inc. Florida None Sinuspharmacy, Inc. Florida None Specialty Infusion Pharmacy, Inc. Florida None Spectracare, Inc. Kentucky None Spectracare Healthcare Ventures, Inc. Kentucky None Spectracare of Indiana Indiana None Spectracare Infusion Pharmacy, Inc. Kentucky None Value Health, Inc. Delaware None ValueRx of Michigan, Inc. Michigan None YourPharmacy.com, Inc. Delaware None
